DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites in part “The method of claim 15,” in line 1 should be “The method of claim 14, “.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute} so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s} because the examined application claim is either anticipated by, or would have been obvious over, the reference claims). See, e.g., in re Berg, 140 Fad 1428, 46 USPO8d 1226 (Fed. Oi. 1998): in re Goodman, 11 F.od 1946, 29 USPOQed 2010 (Fed. Cir 1993); in re Longl 759 F.2d 687, 225 USPO 645 (Fed. Gir. 1985): in re Van Omum, 686 F.2d 937, 214 USFO 761 (CGPA 1982): in re Vagds, 422 F 2d 438, 164 USPQ 619 (COPA 1976): and in re Thonngton, 418 F.2d 528. 163 USPQ 644 (CCPA 1969}.
13. A timely fled terminal disclaimer in compliance with 37 CFR 1.921 io) aor 1.324 (cd) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.730).
Claims 1-15 are rejected on the ground of nostatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US. Pat. No. 10695044. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited US. Pat. No. 10695044. in particular, claim 1 of ‘044 includes at least the limitations found in claim 1 of the instant application, e.g., a method of forming an operating corridor to a lumbar spine of a patient comprising: inserting a first sequential dilator of a plurality of sequential dilators into the patient and advancing the first sequential dilator to a target intervertebral disc of the lumbar spine, wherein a first stimulation electrode of the first sequential dilator is configured to deliver electrical stimulation for nerve monitoring; delivering electrical stimulation signals from the first stimulation electrode while the first sequential dilator is advanced along a lateral, trans-psoas path; advancing a second sequential dilator of the plurality of sequential dilators over the first sequential dilator along the lateral, trans-psoas path to the targeted intervertebral disc of the lumbar spine; introducing a retractor assembly comprising a plurality of retractor blades along the lateral, trans-psoas path to the lumbar spine to form an operative corridor to the targeted intervertebral disc of the lumbar spine; affixing a first retractor blade of the retractor assembly to the lumbar spine, the first retractor blade being positioned to form a posterior border of the operative corridor, wherein affixing said first retractor blade is accomplished with a fixation element removably engaged with said first retractor blade after said first retractor blade is introduced to the lumbar spine and such that a distal tip of the fixation element extends past said first retractor blade and penetrates into the lumbar spine; and moving a second retractor blade of the retractor assembly relative to the affixed first retractor blade to enlarge the operative corridor.
As to claims 2-15 are not patentably distinct from each other because they are essentially the same as those claims 2-15 in the US Pat 10695044.
As to claim 16 is also rejected on the ground of nonstatutory obvious type double patenting since it depends on claim 1.(See in re Goodrnan, 11 F. 3d 1048, 29 USPG2d 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
Claims 1, 2, 4-5 are rejected on the ground of nostatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 14 of US. Pat. No. 8137284. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited US. Pat. No. 8137284. in particular, claim 1 of ‘284 includes at least the limitations found in claim 1 of the instant application, e.g., a method of forming an operating corridor to a lumbar spine of a patient comprising: inserting a first sequential dilator of a plurality of sequential dilators into the patient and advancing the first sequential dilator to a target intervertebral disc of the lumbar spine, wherein a first stimulation electrode of the first sequential dilator is configured to deliver electrical stimulation for nerve monitoring; affixing a first retractor blade of the retractor assembly to the lumbar spine, the first retractor blade being positioned to form a posterior border of the operative corridor, wherein affixing said first retractor blade is accomplished with a fixation element removably engaged with said first retractor blade after said first retractor blade is introduced to the lumbar spine and such that a distal tip of the fixation element extends past said first retractor blade and penetrates into the lumbar spine; and moving a second retractor blade of the retractor assembly relative to the affixed first retractor blade to enlarge the operative corridor.
As to claims 2,4,5  are not patentably distinct from each other because they are essentially the same as those claims 2,5,14  in the US Pat 8137284.
As to claim 2-16 are also rejected on the ground of nonstatutory obvious type double patenting since they depend on claim 1.(See in re Goodrnan, 11 F. 3d 1048, 29 USPG2d 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/           Primary Examiner, Art Unit 3771